         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 1 of 29



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION


 UNITED STATES                                     :
                                                   :
                                                   :
         v.                                        :            Case No. DKC-18-066
                                                   :
 DONALD MARCELL RIVERS, JR.,                       :
                                                   :
         Defendant                                 :


                 DEFENSE SENTENCING RESPONSE MEMORANDUM

       Donald Rivers, Jr., by and through his undersigned counsel, Katherine Tang Newberger and

Rebecca Talbott, hereby respectfully submits this memorandum in response to the government’s

sentencing memorandum in this case. ECF No. 80. As correctly determined by the U.S. Probation

Office in this case, Mr. Rivers is not a career offender, and the government’s argument to the contrary

ignores clear Fourth Circuit precedent. Furthermore, the Court should reject the government’s

request that the Court vary upward to the equivalent of a career offender sentence, because the career

offender guideline has been roundly criticized and is not followed by sentencing judges in 78.3 percent

of the cases in which it applies. Finally, the government’s arguments in support of the obstruction-

of-justice and aggravating role adjustments are unpersuasive.

                                           ARGUMENT

       Contrary to the government’s argument, Mr. Rivers does not qualify as a career offender, and

should not be sentenced in the career offender guideline range. First, Mr. Rivers does not qualify as

a career offender under the U.S. Sentencing Guidelines because his prior conviction for Maryland

conspiracy to distribute cocaine, PSR ¶ 52, does not constitute a “controlled substance offense” under

the Guidelines. This is true for two independent reasons. The first reason is that only conspiracy
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 2 of 29



offenses that include an overt-act requirement qualify as conspiracy offenses under application note 1

of the commentary to U.S.S.G. § 4B1.2—and Maryland conspiracy does not require an overt act. The

second, and independent, reason is that conspiracies never constitute “controlled substance offenses”

(or “crimes of violence”) under § 4B1.2 because conspiracies are not listed in the text of the guideline

but only in the commentary, which cannot be relied upon to enlarge the text of the guideline itself.1

       Second, regardless of whether the Court holds that Mr. Rivers qualifies for a career offender

enhancement, Mr. Rivers should not receive a sentence within or near the career offender guidelines

range, as requested by the government. Even for defendants who technically qualify for the career

offender designation—which Mr. Rivers does not—the career offender guideline range is excessively

harsh in the vast majority of cases. Even the U.S. Sentencing Commission has criticized the career

offender guideline, especially for individuals whose predicate offenses involve drug distribution, and,

according to the Sentencing Commission, in Fiscal Year 2017 only 21.7% of those designated as career

offenders received sentences within the career offender guidelines range.2 That means judges granted

downward departures or variances in 78.3% of cases in which the career offender guidelines applied.

Where, as in the case of Mr. Rivers, the career offender guideline would catapult him into a sentencing




1
        For the same reasons, Mr. Rivers’s base offense level for the relevant conduct in Group 2
(possession of a firearm) is 20, not 24. See PSR ¶ 31. To trigger a base offense level of 24, Mr. Rivers
would have to have two prior convictions for a “controlled substance offense.” U.S.S.G.
§ 2K2.1(a)(2). For purposes of determining the applicable offense level under § 2K2.1, the term
“controlled substance offense” has the same definition as it does under the career offender guideline.
See § 2K2.1 cmt. app. n. 1 (incorporating definition from § 4B1.2(b)). Thus, a base offense level of 24
under § 2K2.1 and a “career offender” designation under § 4B1.1 both require the government to
establish that Mr. Rivers has two prior convictions for a “controlled substance offense,” as that term
is defined in § 4B1.2(b). Accordingly, the analysis is the same for both inquiries.
2
        U.S.S.C., Quick Facts: Career Offenders (FY 2017), https://www.ussc.gov/research/quick-
facts/career-offenders (hereinafter “U.S.S.C., Quick Facts: Career Offenders”).

                                                       2
           Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 3 of 29



range more than double his otherwise-applicable range,3 and 10 times the length of his longest prior

period of incarceration,4 the advisory range produced by the career offender guideline is excessively

severe, would violate the mandates of 18 U.S.C. § 3553(a), and should not be followed.

        Furthermore, as argued in the Defense Sentencing Memorandum (ECF No. 78), Mr. Rivers

should not receive upward adjustments for obstruction of justice or for being an organizer or leader,

both of which the government requests. While the Defense Sentencing Memorandum addressed the

inapplicability of these two adjustments at great length, we briefly respond herein to a few factual

assertions made by the Government in its sentencing memo.

      I.       Mr. Rivers Is Not a Career Offender.

        The Presentence Report correctly concluded that Mr. Rivers is not a career offender.

               A.      Mr. Rivers Is Not a Career Offender Because His Prior Conviction for
                       Maryland Conspiracy Does Not Qualify as a Controlled Substance
                       Offense under the Guidelines, Including the Commentary Regarding
                       Inchoate Offenses.

       This year, the U.S. Court of Appeals for the Fourth Circuit has made clear that not all

conspiracy offenses qualify as career offender predicates under § 4B1.2(b) and its commentary. In

United States v. McCollum, 885 F.3d 300 (4th Cir. 2018), the Fourth Circuit considered whether a prior

conviction for conspiracy to commit murder in aid of racketeering, in violation of 18 U.S.C.

§ 1959(a)(5), constituted a “crime of violence” for purposes of determining the defendant’s base

offense level under § 2K2.1(a)(4)(A). McCollum, 885 F.3d at 304. The Fourth Circuit recognized that




3
       Mr. Rivers’s correctly calculated guideline range without the career offender guideline is 141
to 151 months. See ECF No. 78, Defense Sentencing Memo, at 2-3. The advisory range that would
be produced by the career offender guideline in this case is 272 to 319 months. See U.S.S.G. § 4B1.1
& Ch. 5, Pt. A (offense level 31 at CHC VI, plus 7 years consecutive).
4
       Mr. Rivers’s longest period of incarceration prior to this offense was 29 months. PSR ¶ 51.

                                                      3
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 4 of 29



the term “crime of violence” in § 2K2.1(a) is defined by cross reference to § 4B1.2, the career offender

guideline, which includes conspiracies in application note 1. The Court found that the guidelines text

and case law required the Court to apply the categorical approach, id. at 306-07, and thus a prior

conviction for conspiracy would constitute a “crime of violence” only if its elements were the same

as or narrower than “generic conspiracy.” Id. at 307-308. The McCollum court explained that a generic

conspiracy includes an overt-act requirement. Id. at 308. Thus, the Court reasoned, any conspiracy

offense that lacks an overt-act requirement does not constitute a “crime of violence” under § 4B1.2

because it would involve conduct that sweeps more broadly than generic conspiracy. Id. at 309.5

       This past summer, the Fourth Circuit applied McCollum’s analysis to a conspiracy drug offense.

In United States v. Whitley, 737 F. App’x 147, 2018 WL 2972662 (4th Cir. June 12, 2018), the Fourth

Circuit considered whether a federal conspiracy drug distribution offense constituted a “controlled

substance offense” under § 4B1.2(b). Applying McCollum, the Court held that federal drug conspiracy,

in violation of 21 U.S.C. § 846, could qualify as a career offender predicate only if federal drug

conspiracy qualified as a “conspiracy” under the commentary to § 4B1.2. Id. at 149. The court

explained:

       Because the Guidelines do not define “conspiracy,” the term “should be understood
       to refer to the generic, contemporary meaning of the crime.” [McCollum, 885 F.3d at
       304-05] (internal quotation marks omitted). An overt act is an element of the generic
       definition of conspiracy. Id. at 308. Comparing the elements of conspiracy under 21
       U.S.C. § 846 to this generic definition, it is clear that they do not correspond to generic
       conspiracy.




5
         The McCollum Court declined to reach the broader question of whether a “conspiracy” could
ever qualify as a predicate offense under § 4B1.2. The Court explained that because it was granting
relief to the defendant on the narrower theory—that his prior conspiracy conviction did not qualify
as a generic conspiracy—it would “not address McCollum’s alternative theory” for relief: that the
Sentencing Commission cannot use the commentary to expand the definition of “crime of violence”
to include conspiracy. See McCollum, 885 F.3d at 303 n.2.

                                                       4
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 5 of 29



Whitley, 737 F. App’x at 149. Accordingly, the Fourth Circuit panel held that Whitley’s prior conviction

for federal drug conspiracy, in violation of 21 U.S.C. § 846, did not qualify as career offender predicate,

“because § 846 does not require an overt act.” Id.

        Together, McCollum and Whitley make clear that a conspiracy offense constitutes a predicate

offense under § 4B1.2 and application note 1 only if it meets the generic definition of conspiracy—

that is, if it has an overt-act requirement. The conviction identified in PSR ¶ 52 is for “conspiracy to

distribute cocaine” under Maryland law. Based on McCollum and Whitley, Mr. Rivers’s conspiracy to

distribute cocaine conviction in Washington County Circuit Court Case No. 21-K-11-046375 would

constitute a “controlled substance offense” for purposes of § 4B1.2(b) only if Maryland conspiracy

includes an overt-act requirement.

        The Court of Appeals of Maryland, the state’s highest court, has held that under Maryland

law, conspiracy offenses do not include an overt-act requirement. See Carroll v. State, 428 Md. 679,

696-97, 53 A.3d 1159, 1169 (Md. 2012) (“A criminal conspiracy consists of the combination of two

or more persons to accomplish some unlawful purpose, or to accomplish a lawful purpose by unlawful

means. . . . The crime is complete when the agreement is formed, and no overt acts are necessary

to prove a conspiracy.”) (internal quotation marks omitted); accord Gov’t Sentencing Memo at 7

(“Maryland criminal conspiracy does not require an overt act.”). Therefore, no conviction for

conspiracy under Maryland law can constitute a “crime of violence” or “controlled substance offense”

under § 4B1.2 and application note 1.

        The government attempts to avoid this ineluctable application of McCollum and Whitley by

citing to Etienne v. Lynch, 813 F.3d 135 (4th Cir. 2015). But this Etienne argument was directly

considered and rejected by the Fourth Circuit in McCollum:

        In Etienne, we had to decide whether the definition of conspiracy under the
        Immigration and Naturalization Act (the “INA”) adopted the common law definition,
        which did not require an overt act. We relied on the “settled principle of statutory
                                                        5
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 6 of 29



       construction that, absent contrary indications, Congress intends to adopt the common
       law definition of statutory terms,” id. at 143 (quoting United States v. Shabani, 513 U.S.
       10, 13 (1994)) (emphasis added), to conclude that conspiracy under the INA did not
       require an overt act, id. at 145. Here, by contrast, we interpret Guidelines written by
       the Sentencing Commission, which requires us to consider a crime’s contemporary
       meaning, not its common law meaning—a distinction that the dissent fails to
       appreciate. See U.S.S.G. Supp. to App. C, amend. 798 (2016), at 129. Etienne in fact
       acknowledges that “the prevailing contemporary meaning of [conspiracy] . . . requires
       proof of an overt act.” 813 F.3d at 142.

McCollum, 885 F.3d at 308.

       Accordingly, Mr. Rivers’s conviction for Maryland conspiracy to distribute narcotics (PSR ¶

52) does not constitute a controlled substance offense under § 4B1.2(b), and he does not qualify as a

career offender.6

               B.      Mr. Rivers Is Not a Career Offender Because Conspiracy Can Never
                       Qualify as a “Controlled Substance Offense” under § 4B1.2 Because the
                       Commentary, Which Purports To Supplement the Definition To Add
                       Inchoate Offenses, Cannot Enlarge the Text.

       Mr. Rivers’s conviction for Maryland conspiracy fails to qualify as a “controlled substance

offense” for a more fundamental reason as well: No conspiracy can qualify as a “controlled substance

offense” under § 4B1.2(b) unless the commentary to the guideline can be used to expand the text of

the guideline. It cannot.

       The text of the guideline defines “controlled substance offense” as follows:

       The term “controlled substance offense” means an offense under federal or state law,
       punishable by imprisonment for a term exceeding one year, that prohibits the
       manufacture, import, export, distribution, or dispensing of a controlled substance (or
       a counterfeit substance) or the possession of a controlled substance (or a counterfeit
       substance) with intent to manufacture, import, export, distribute, or dispense.

U.S.S.G. § 4B1.2(b).




6
       And for the same reason, he faces a base offense level of 20 under § 2K2.1 for Group 2.

                                                       6
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 7 of 29



        The commentary to this guideline, in application note 1, purports to enlarge the scope of the

definition to include inchoate offenses:

        For purposes of this guideline—“Crime of violence” and “controlled substance
        offense” include the offenses of aiding and abetting, conspiring, and attempting to
        commit such offenses.

§ 4B1.2 cmt. app. n. 1.

        However, a guideline cannot be enlarged by its commentary. In May 2018, the U.S. Court of

Appeals for the D.C. Circuit held that application note 1 to § 4B1.2 cannot be used to enlarge the text

of what constitutes a controlled substance offense as that term is defined in § 4B1.2(b). See United

States v. Winstead, 890 F.3d 1082, 1091 (D.C. Cir. 2018). In Winstead, the Court concluded that “Section

4B1.2(b) presents a very detailed ‘definition’ of controlled substance offense that clearly excludes

inchoate offenses.” 890 F.3d at 1091. The Court went on to hold that the Commission could not

enlarge the text of § 4B1.2(b) through commentary. Winstead involved convictions for attempted drug

offenses. Both attempts and conspiracies are inchoate offenses that appear only in the commentary.

Thus, according to Winstead, neither an attempt nor conspiracy can ever constitute a “controlled

substance offense” under § 4B1.2(b) absent the Commission’s formally amending the text of

§ 4B1.2(b) to include inchoate offenses.

        A unanimous panel of the Sixth Circuit recently agreed with this reasoning. In United States v.

Havis, -- F. 3d ---, 2018 WL 5117187, at *1 (6th Cir. Oct. 22, 2018), a three-judge panel called for a

rehearing en banc, to determine whether its prior decision in United States v. Evans, 699 F.3d 858, 862

(6th Cir. 2012), should be overruled to accord with the reasoning of the D.C. Circuit in Winstead. The

court explained that the defendant had persuasively argued that in extending the coverage of § 4B1.2

to include inchoate offenses through the commentary, the Commission had unconstitutionally

exceeded its delegated power by using commentary to add to the guidelines text. Havis, -- F.3d ---,

2018 WL 5117187, at *2-3 (explaining that commentary cannot increase “the range of conduct that
                                                       7
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 8 of 29



the Guidelines cover” because commentary, unlike a textual amendment, is not submitted to Congress

for review nor subject to notice and comment).

       Thus both the D.C. Circuit and a panel of the Sixth Circuit have recognized that extending

the coverage of § 4B1.2 to inchoate offenses via the commentary was an unlawful exercise of the

Commission’s delegated powers, and thus was a nullity. The Fourth Circuit’s decision in McCollum is

not in conflict with Winstead. In McCollum, the Fourth Circuit acknowledged that the defendant had

also challenged the use of the commentary to enlarge the text of § 4B1.2 to include conspiracies, but

stated that “[b]ecause we hold that McCollum is entitled to resentencing under his first theory, we do

not address his alternative theory.” McCollum, 885 F.3d at 303 n.2. Although the Fourth Circuit did

not decide the issue in McCollum, Judge Bredar has considered it and found in favor of the defendant.

In United States v. Lisbon, 276 F.Supp.3d 456 (D. Md. 2017), Judge Bredar held that RICO conspiracy

never qualifies as a “controlled substance offense” because the rule of lenity required the Court to

accept the defendant’s argument that the commentary to § 4B1.2 conflicted with the text of § 4B1.2

rather than merely interpreting it. The government’s sentencing memorandum in this case contains

no argument to avoid this result.

       Therefore, for two independent reasons, Mr. Rivers’s conviction for Maryland conspiracy to

distribute cocaine (PSR ¶ 52) is not a “controlled substance offense” under § 4B1.2(b). Because he

has only one qualifying predicate offense, he does not qualify for the career offender enhancement.7




7
       And, likewise, his base offense level for Group 2 (possession of a firearm) is 20, not 24.

                                                      8
            Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 9 of 29



     II.         Mr. Rivers Should Not Be Sentenced in the Career Offender Guideline Range.

                 A.      This Court Is Free To Reject the Guidelines Range Based on a Policy
                         Disagreement with the Guidelines, including with the Career Offender
                         Guideline.

           Sentencing judges may vary from the guidelines based not just on a consideration of

individualized sentencing factors, but also based on a policy disagreement with the guidelines that

applies in the mine-run of cases. See Kimbrough v. United States, 552 U.S. 85, 101 (2007) (drug guideline)

(“[A]s a general matter, courts may vary [from Guidelines ranges] based solely on policy

considerations, including disagreements with the Guidelines.”); Spears v. United States, 555 U.S. 261,

264-66 (2009) (drug guideline) (holding that “district courts are entitled to reject and vary categorically

from the . . . Guidelines based on a policy disagreement with those Guidelines,” “and not simply based

on an individualized determination that they yield an excessive sentence in a particular case”); United

States v. Engle, 592 F.3d 495, 502 (4th Cir. 2010), cert. denied, 562 U.S. 838 (2010) (“[D]istrict courts may

‘vary from Guidelines ranges based solely on policy considerations, including disagreements with the

Guidelines.’” (quoting Kimbrough, 552 U.S. at 101)); United States v. Corner, 598 F.3d 411, 415 (7th Cir.

2010) (en banc) (Easterbrook, C.J.) (career offender guideline) (“We understand Kimbrough and Spears

to mean that district judges are at liberty to reject any Guideline on policy grounds—though they must

act reasonably when using that power.”); United States v. Cavera, 550 F.3d 180, 191 (2d Cir. 2008) (en

banc) (“[A] district court may vary from the Guidelines range based solely on a policy disagreement

with the Guidelines, even where that disagreement applies to a wide class of offenders or offenses.”);

United States v. Merced, 603 F.3d 203, 218 (3d Cir. 2010) (“The government concedes that a sentencing

court may vary downward from the Guidelines range generated by the career offender provision based

solely on a policy disagreement with the scope of that provision.”); United States v. Martin, 520 F.3d 87,

96 (1st Cir. 2008) (career offender guideline) (The Supreme Court’s recent decision in Kimbrough . . .

opened the door for a sentencing court to deviate from the guidelines in an individual case even

                                                          9
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 10 of 29



though that deviation seemingly contravenes a broad policy pronouncement of the Sentencing

Commission.”); United States v. Diaz, 2013 WL 322243, at *3 (E.D.N.Y. 2013) (drug guideline).

        This Court’s power to impose a variant sentence based on a policy disagreement with the

guidelines extends to the career offender guideline, § 4B1.1. Nearly all courts of appeals have

concluded that sentencing judges may vary from the career offender guideline based on a policy

disagreement with the guideline. See United States v. Collins, 474 F. App’x 142, 144, 2012 WL 2087178,

at *1 (4th Cir. 2012); United States v. Corner, 598 F.3d 411, 415 (7th Cir. 2010) (en banc) (Easterbrook,

C.J.); United States v. Mitchell, 624 F.3d 1023, 1028-30 (9th Cir. 2010); United States v. Michael, 576 F.3d

323, 327-28 (6th Cir. 2009); United States v. Clay, 524 F.3d 877, 878 (8th Cir. 2008); United States v.

Boardman, 528 F.3d 86 (1st Cir. 2008); United States v. Sanchez, 517 F.3d 651, 664-65 (2d Cir. 2008); cf.

also United States v. Merced, 603 F.3d 203, 218 (3d Cir. 2010) (government conceded); In re Sealed Case,

548 F.3d 1085, 1087 (D.C. Cir. 2008) (government conceded).

                B.      The Career Offender Guideline Was Not Generated Through Empirical
                        Analysis, and Accordingly This Court Should Place Little Weight in the
                        Advisory Sentencing Range It Produces.

        A district court’s authority to vary from the applicable guideline range based on a policy

disagreement is enhanced where the guideline at issue was not generated through the Commission’s

exercise of empirical analysis and technical expertise. Kimbrough, 552 U.S. at 109-110; Diaz, 2013 WL

322243, at *3. The Commission’s policy decisions embodied in the guidelines arguably deserve more

weight when they are “the product of careful study based on extensive empirical evidence derived

from the review of thousands of individual sentencing decisions.” Gall v. United States, 552 U.S. 38,

46 & n.2 (2007). It may be “fair to assume” that the guidelines “reflect a rough approximation” of

sentences that “might achieve § 3553(a)’s objectives,” where the guideline at issue was based on the

Commission’s empirical study of average time served before the guidelines, and has been allowed to

evolve in response to sentencing data, feedback from judges, practitioners and experts, and
                                                        10
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 11 of 29



penological research. See Rita v. United States, 551 U.S. 338, 348-50 (2007). However, conversely,

where the offense guideline at issue was not based on “empirical data and national experience,” the

Commission’s policy choices merit the least deference, as they “do not exemplify the Commission’s

exercise of its characteristic institutional role.’” Kimbrough, 552 U.S. at 109.

        In general, the Commission undertook an “empirical approach” to establishing the guidelines,

analyzing the data from 10,000 pre-guidelines presentence reports to establish sentencing ranges that

attempted to capture past sentencing practice. See U.S.S.G., Ch. 1 Pt. A(1)(3); Rita, 551 U.S. at 349;

Justice Stephen Breyer, The Federal Sentencing Guidelines and the Key Compromises Upon Which They Rest, 17

HOFSTRA L. REV. 1, 7 (1988). The Commission jettisoned this empirical data and approach, however,

in creating several guidelines, including the career offender guideline. E.g., U.S.S.C., Fifteen Years of

Guidelines Sentencing: An Assessment of How Well the Federal Criminal Justice System is Achieving

the Goals of Sentencing Reform 47 (2004)8 (hereinafter “U.S.S.C., Fifteen-Year Report”) (“For most

offenses, the Commission decided to base guideline ranges on the existing average time served . . . .

For several other offenses, however, the Commission, either on its own initiative or in response to

congressional actions, established guideline ranges that were significantly more severe than past

practice.”); Breyer, supra, 17 HOFSTRA L. REV. at 23-25 (noting that the Commission “deviated from

its past practices approach” with respect to the career offender guideline, which was largely dictated

by the SRA statute, leaving the Commission with “little legal room to set sentences” in that area); see

also United States v. Newhouse, 919 F. Supp. 2d 955, 969 (N.D. Iowa 2013) (“The Sentencing Commission

has at times strayed from the ‘characteristic institutional role’ described in the SRA and by the Court




8
        Available         at           https://www.ussc.gov/sites/default/files/pdf/research-and-
publications/research-projects-and-surveys/miscellaneous/15-year-study/15_year_study_full.pdf.

                                                         11
        Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 12 of 29



in Rita, and, when it has, the resulting guidelines are unlikely to properly reflect § 3553(a)

considerations.”).

       The career offender guideline was not generated through empirical study, nor has it been

refined over time to reflect national experience. See Newhouse, 919 F. Supp. 2d at 969, 973 (“[U]nlike

the guidelines development process described in Rita, the Sentencing Commission did not use

empirical data of average sentences, pre-guidelines, as the starting point for the Career Offender

guideline.”); see generally Amy Baron-Evans et al., Deconstructing the Career Offender Guideline, 2

CHARLOTTE L. REV. 39, 41 (2010) (“Neither the severity of the [career offender] guideline nor its

breadth is the product of careful study, empirical research, or national experience.”). Instead, it was

created based on a congressional directive to the Commission to “assure that the guidelines specify a

sentence to a term of imprisonment at or near the maximum term authorized” for certain categories

of recidivist defendants. 28 U.S.C. § 994(h) (enacted as part of the Sentencing Reform Act of 1984).9




9
       Specifically, Congress directed the Commission as follows:

       (h) The Commission shall assure that the guidelines specify a sentence to a term of
       imprisonment at or near the maximum term authorized for categories of defendants
       in which the defendant is eighteen years old or older and--

       (1) has been convicted of a felony that is--

               (A) a crime of violence; or

               (B) an offense described in section 401 of the Controlled Substances Act (21
               U.S.C. 841), sections 1002(a), 1005, and 1009 of the Controlled Substances
               Import and Export Act (21 U.S.C. 952(a), 955, and 959), and chapter 705 of
               title 46; and

       (2) has previously been convicted of two or more prior felonies, each of which is--

               (A) a crime of violence; or

               (B) an offense described in section 401 of the Controlled Substances Act (21
               U.S.C. 841), sections 1002(a), 1005, and 1009 of the Controlled Substances
                                                      12
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 13 of 29



        This statutory language—aimed at the Commission, not sentencing courts—directed the

Commission to generate these harsh sentencing ranges for offenders who were convicted of a so-

called “crime of violence” or a controlled substance offense described in, inter alia, 21 U.S.C. § 841,

and who had two prior convictions for either of those offenses as well. Id. The career offender

guideline was generated by the Commission to implement this directive, using the expedient of

increasing both the offense level and the criminal history category to ensure that together they

produced an advisory guideline range at or near the statutory maximum for the offense. See U.S.S.G.

§ 4B1.1. Thus, the career offender guideline was not generated by reference to past sentencing

practice. Nor have the career offender guideline ranges been adjusted over time to better accord with

national sentencing practice—even though data collected by the Commission indicates that the

percentage of within-range sentences for career offenders has dropped to less than one-quarter. Cf.

28 U.S.C. § 994(o) (“The Commission periodically shall review and revise, in consideration of

comments and data coming to its attention, the guidelines promulgated pursuant to the provisions of

this section.”).

                   C.     The Career Offender Guideline Is Grossly Excessive in the Majority of
                          Cases, Especially Where the Prior Convictions Are Only for Drug
                          Offenses, Leading Sentencing Courts To Frequently Reject It, Even for
                          Defendants Who Technically Qualify.

        The government argues that even if Mr. Rivers does not qualify as a career offender, the Court

should vary upward from the guidelines to the equivalent of the career offender range because an

iPhone seized from Mr. Rivers during an August 29, 2017, traffic arrest contains text messages and




                   Import and Export Act (21 U.S.C. 952(a), 955, and 959), and chapter 705 of
                   title 46.

28 U.S.C. § 994(h).

                                                      13
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 14 of 29



images consistent with involvement in drug dealing in the year prior to the seizure of the phone. See

Gov’t Sentencing Memo at 17-24. However, the government fails to acknowledge that the Sentencing

Commission itself and judges around the country are highly critical of imposing career offender

sentences on the vast majority of defendants, especially those whose prior convictions involve drug

dealing—even for defendants who technically qualify for the career offender guideline.

        As early as the Commission’s Fifteen-Year Report issued in 2004, the Commission questioned

whether the career offender guideline met the purposes of sentencing at all, noting it did undoubtedly

have a racially disparate impact. U.S.S.C., Fifteen-Year Report at 133-34. The Commission has

continued to criticize the career offender guideline as being “overly severe,” and requested

congressional authority to change it. In 2016, the U.S. Sentencing Commission published a report to

Congress on the career offender guideline, reporting on sentencing data and making certain

recommendations. See U.S.S.C., Report to Congress: Career Offender Sentencing Enhancements

(August 2016)10 (hereinafter “U.S.S.C., Career Offender Report”). Observing a substantial decrease

in the imposition of within-range sentences for career offenders from fiscal years 2005 to 2014 (from

43.3% to 27.5%), the Commission undertook “to explore concerns that the career offender directive

fails to meaningfully distinguish among career offenders with different types of criminal records and

has resulted in overly severe penalties for some offenders.” Id. at 2.

        In its 2016 report to Congress, the Commission reported that the career offender guideline

“has resulted in overly severe penalties for certain offenders, which has, in turn, led to increased

departures and variances from the guidelines.” U.S.S.C., Career Offender Report at 7. After

conducting a comprehensive study of sentencing practice and recidivism rates, the Commission



10
       Available at https://www.ussc.gov/sites/default/files/pdf/news/congressional-testimony-
and-reports/criminal-history/201607_RtC-Career-Offenders.pdf.

                                                      14
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 15 of 29



reported that it was “concern[ed]” about “the overall severity of the enhancements for many offenders

under the career offender guideline,” as well as the guideline’s “failure to meaningfully distinguish

among career offenders with different types of criminal records.” Id. The Commission concluded

that:

        far-reaching changes [to the career offender guideline] are needed to address these
        concerns and achieve the goal of a fairer and more rational career offender sentencing
        regime. The changes should ensure that sentences for repeat offenders are not unduly
        severe and that they more proportionally take into account the severity of the
        offenders’ prior record so that individuals with different criminal histories are not
        automatically sentenced in the same manner.

Id. at 8. In order to implement these changes, the Commission requested that Congress “amend the

career offender directive at 28 U.S.C. § 994(h) to permit the Commission to more effectively

differentiate between career offenders with different types of criminal records.” Id.11



11
         Congress has not yet acted on the Commission’s request. However, Congress’ inaction with
respect to the Commission’s report does not bear on a district court’s sentencing authority. The
congressional directive in § 994(h) is directed only to the Commission, not to sentencing courts. See
Corner, 598 F.3d at 415-16 (“Sentencing judges must implement all statutes, whether or not the judges
agree with them—but all § 994(h) requires is that the Sentencing Commission set the [Guideline]
sentencing range . . . . The need to consider this reference point does not imply that the sentence
must be within the Guideline range . . . .”); Mitchell, 624 F.3d at 1028 (“[The directive in] 28 U.S.C.
§ 994(h) . . . is a directive to the Sentencing Commission and not to sentencing courts, which are free
to vary where appropriate in an individual case.”).

        In fact, Congress expressly considered and rejected the option of imposing the career offender
mandate on sentencing judges themselves. As explained by the Commission, “The genesis of the
career offender directive set forth at 28 U.S.C. § 994(h) was an amendment by Senator Edward M.
Kennedy . . . . The Kennedy amendment included proposed language in the career offender mandate
that was not a directive to the Commission, but rather a mandate to the sentencing court.” U.S.S.C.,
Career Offender Report at 12. The Commission explained further: “The core of the Kennedy
amendment was ultimately made part of . . . 28 U.S.C. § 994(h). There, however, Congress changed
the original provision to include a statutory directive to the Commission, rather than as a requirement
for sentencing judges, as previously contemplated.” Id. The Senate Judiciary Committee Report at
the time explained the rationale for the change, writing that § 994(h) “replace[d] a provision . . . that
would have mandated a sentencing judge to impose a sentence at or near the statutory maximum for
repeat violent offenders and repeat drug offenders” because Congress believed that a directive to the
Commission would be “more effective,” in that the “the guidelines development process” would
“assure consistent and rational implementation of the [congressional] view that substantial prison
                                                       15
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 16 of 29



        Sentencing courts have increasingly rejected the overly severe sentencing ranges produced by

the career offender guideline. Using data from fiscal year 2014, the Commission classified career

offenders into one of three categories: drug-only; “mixed”; or violent-only. For “mixed offenders”

(offenders sentenced under the career offender guideline who had at least one drug conviction and

one crime of violence conviction)—as Mr. Rivers would be if he qualified—only 23.5% of defendants

received a within-range sentence in fiscal year 2014. U.S.S.C., Career Offender Report at 35. The Commission

found that the average sentence imposed on “mixed offenders” in fiscal year 2014 was 145 months—

63 months less than their average guideline minimum after application of the career offender guideline

(212 months), and only 7 months greater than the average guideline minimum before application of

the career offender guideline (138 months). Id. at 34-35.

        The deviation by sentencing courts from the career offender guideline has only continued.

“Over the last five years, the rate of within range sentences for career offenders has decreased from

29.6% in fiscal year 2013 to 21.7% in fiscal year 2017.” U.S.S.C., Quick Facts: Career Offenders. That is,

in fiscal year 2017 (the most recent year for which data is available), more than three-quarters of

defendants who qualified as career offenders received below-guidelines sentences. For all

defendants who qualified as career offenders in fiscal year 2017, the average sentence imposed was

144 months—66 months below the average guideline minimum of 210 months. Id. Clearly, the

career offender guideline is failing to carve out the “heartland” sentence even for those offenders who

technically fall within its strictures—which Mr. Rivers does not even do.




terms should be imposed on repeat violent offenders and repeat drug traffickers.” S. Rep. No. 98-225,
at 175 (1983). For sentencing courts, the governing statutory mandate remains 18 U.S.C. § 3553.
Thus, sentencing courts can and should deviate from the career offender guideline whenever and to
whatever extent necessary to remain faithful to their statutory sentencing objectives—without regard
to the separate statutory strictures that govern the Sentencing Commission’s duties.

                                                        16
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 17 of 29



        Many courts have decried the excessive severity of the career offender guideline and imposed

sentences dramatically below its advisory range. E.g., United States v. Newhouse, 919 F. Supp. 2d 955,

967 (N.D. Iowa 2013) (“I join the growing chorus of federal judges who have rejected applying the

Career Offender guideline in certain cases.”) (collecting cases). For example, in United States v. Patzer,

548 F. Supp. 2d 612 (N.D. Ill. 2008), the defendant pled guilty to two armed bank robberies and to

brandishing a firearm under § 924(c). Id. at 614. The defendant’s guideline range before application

of the career offender guideline—taking into account both bank robberies and the 7-year consecutive

sentence on the § 924(c)—was 147 to 162 months. Id. at 615. However, the defendant qualified as a

career offender, based on two prior convictions for a controlled substance offense and aggravated

robbery, respectively. Id. The career offender guideline ratcheted the defendant’s total guideline range

up to 346 to 411 months. Id. The court rejected the career offender range on the grounds that “the

advisory range of 346 to 411 months pursuant to § 4B1.1 overstates the seriousness of Patzer’s prior

qualifying convictions and is in excess of the sentence required for deterrence.” Id. at 617. The court

ultimately imposed a total sentence of 13 years (6 years on the bank robberies and 7 years consecutive

on the § 924(c)). Id. at 618.

        In another case from this circuit, the sentencing court imposed a sentence 20 years below the

career offender guideline range, finding that defendant was not “the ‘repeat violent offender’ nor ‘drug

trafficker’ targeted by the career offender guideline enhancement.” United States v. Moreland, 568 F.

Supp. 2d 674, 688 (S.D. W. Va. 2008). In rejecting the career offender range of 360 months to life,

and instead imposing the mandatory minimum 10 years, the court explained:

        Two relatively minor and non-violent prior drug offenses . . . vaulted this defendant
        into the same category as major drug traffickers . . . . The career offender guideline
        provision provides no mechanism for evaluating the relative seriousness of the
        underlying prior convictions. Instead of reducing unwarranted sentencing disparities,
        such a mechanical approach ends up creating additional disparities because this
        Guideline instructs courts to substitute an artificial offense level and criminal history
        in place of each individual defendant’s precise characteristics.
                                                       17
          Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 18 of 29



Id. at 688.12




12
         See also, e.g., United States v. Whigham, 754 F. Supp. 2d 239, 247-48 (D. Mass. 2010) (“[T]here is
also no question that the career offender guidelines are flawed.”); United States v. Fernandez, 436 F.
Supp. 2d 983, 988–90 (E.D. Wisc. 2006) (“Courts have, in pre- and post-Booker cases, recognized that
the career offender guideline can produce a penalty greater than necessary to satisfy the purposes of
sentencing.”); United States v. Qualls, 373 F. Supp. 2d 873, 877 (E.D. Wis. 2005) (career offender
guideline would produce “colossal increment” from prior sentences of 14 months and 20 months,
respectively); United States v. Phelps, 366 F. Supp. 2d 580, 590 (E.D. Tenn. 2005) (“[I]t is not unusual
that the technical definitions of ‘crime of violence’ and ‘controlled substance offense’ operate to
subject some defendants to not just substantial, but extraordinary increases in their advisory
Guidelines ranges.”); United States v. Poindexter, 550 F. Supp. 2d 578, 580 (E.D. Pa. 2008) (in an order
reducing the defendant’s sentence, observing that sentencing court downwardly departed from career
offender guideline because it “determined that the career offender designation ‘overrepresents the
total offense level in this case’”); United States v. Woody, No. 09-CR-382, 2010 WL 2884918, at *9 (D.
Neb. July 20, 2010) (career offender guideline sentence was “excessively harsh”); United States v. Malone,
No. 04–80903, 2008 WL 6155217, at *2 (E.D. Mich. Feb. 22, 2008) (“The career offender guideline
thus makes the criminal history category a less perfect measure of recidivism risk than it would be
without the inclusion of offenders qualifying only because of prior drug offenses.” (quoting U.S.S.C.,
Fifteen-Year Report at 133-34)); United States v. Serrano, No. 04CR.424–19(RWS), 2005 WL 1214314,
at *8 (S.D.N.Y. May 19, 2005) (varying from career offender guideline range of 262 to 327 months
and imposing 10-year sentence, explaining that, “[a]s Serrano never has spent more than one year
incarcerated, despite his three prior criminal convictions involving a controlled substance, any term of
imprisonment significantly greater than one year will achieve the deterrent effect underlying the career
offender designation”); United States v. Carvajal, No. 04-CR-222-AKH, 2005 WL 476125, at *5
(S.D.N.Y. Feb. 22, 2005) (“[The career offender guidelines] are excessive, in light of the nature of [the
defendant’s] recidivism, for the Guidelines for Career Offenders are the same regardless of the severity
of the crimes, the dangers posed to victims’ and bystanders’ lives, and other appropriate criteria.”).

        Such sentencing decisions reflect observance of the principles articulated by Judge McConnell
of the 10th Circuit only two years after Booker:

         [D]istrict courts should not be overly shy about concluding that particular defendants,
         even if third-time drug sellers, do not have the profile Congress and the Commission
         had in mind when they directed that sentences for career drug offenders be set at or
         near the top of the statutory range. Booker discretion is at its zenith when sentencing
         courts make the judgment that the particular conduct of the defendant falls only
         marginally within the scope of a guideline that even the Commission regards as
         overbroad and (in some applications) counter-productive.

United States v. Pruitt, 502 F.3d 1154, 1172 (10th Cir. 2007) (McConnell, J., concurring), vacated for
reconsideration, 552 U.S. 1306 (2008).

                                                        18
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 19 of 29



        As a result of the career offender guideline’s excessive severity and disregard of distinctions in

offenders, deep downward variances from the career offender guideline have become the norm in

national sentencing practice. Mr. Rivers resembles the vast majority of defendants whose conduct

and criminal history—while worthy of punishment—does not merit the maximal punishment doled

out by the career offender guideline.

                D.      A 230-Month Sentence Would Be Overly Harsh in This Case and Out of
                        Step with Local and National Practice, and the iPhone Seized in an
                        August 2017 Traffic Stop Does Not Change the Analysis.

        The 230-month sentence sought by the government is drastically out of step with sentences

received by defendants with similar records to Mr. Rivers’s for similar conduct, not just in the District

of Maryland but also around the country. The more-than-19-year proposed sentence far exceeds the

average sentence imposed on defendants who qualify as career offenders—and indeed, is even 20

months longer than the average guideline minimum for career offenders (210 months), a guideline which

courts depart or vary downward from in more than 78 percent of cases. See U.S.S.C., Quick Facts:

Career Offenders. In contrast, the 144-month sentence recommended by the defense in this case

comports with the average sentence imposed on offenders who technically qualify for the career

offender enhancement. Id. Indeed, it is even nearly equivalent to the average sentence imposed on

those who qualify for the career offender enhancement based on convictions for both drug offenses

and crimes of violence (145 months). See U.S.S.C., Career Offender Report at 34-35. It also comports

with sentences meted out in this District for armed robbery committed by individuals with records

similar—or frankly worse—than Mr. Rivers’s criminal history, even taking into account the

government’s allegations of drug dealing based on the contents of the iPhone seized August 29, 2017.

See ECF No. 78, Defense Sentencing Memo, at 16-17.

        Mr. Rivers has two prior convictions for drug offenses. At age 18, he was arrested for

distributing cocaine in three hand-to-hand sales of crack cocaine to a confidential informant for a total
                                                       19
        Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 20 of 29



of $350 from the three transactions. PSR ¶ 51. He served a little under 2 ½ years’ imprisonment for

this offense. See id. At age 23, Mr. Rivers was again arrested for distributing cocaine, this time when

a confidential informant arranged a $60 sale from him through a third party. PSR ¶ 52. Mr. Rivers

served a little over 1 ½ years’ incarceration on that offense. See id. The photos and text messages

found on the iPhone seized in an August 2017 traffic stop does not alter the sentencing framework in

this case. The evidence from the iPhone alluded to in the government’s sentencing memorandum,

ECF No. 80 at 17-23, includes evidence of drug dealing and handling of firearms that the government

seized at someone else’s home.13 This evidence is largely cumulative of Mr. Rivers’s relevant conduct

and criminal history, which is already before the Court in the context of this sentencing.

        Mr. Rivers’s advisory guideline range accounts for his drug offenses without resorting to the

career offender guideline. First, these prior convictions naturally elevate Mr. Rivers’s advisory

sentencing range by attributing 6 criminal history points to him, equivalent to increasing his guideline

range by 1 ½ years, from 41-51 months to 57-71 months. See U.S.S.G., Ch. 5, Pt. A (total offense

level 21 at CHC II versus CHC IV). These prior convictions also elevate Mr. Rivers’s sentencing

range by increasing his base offense level on Group 2, from 14 to 20. See PSR ¶ 31. Taking into

account multiple-count adjustments, this difference accounts for an increase of 1 additional offense

level in Mr. Rivers’s overall offense level. See U.S.S.G. § 3D1.4 (imposing 1-level increase where

second group is between 5 and 8 levels less serious than first group). This additional offense level

represents yet another 6-month increase in Mr. Rivers’s advisory sentence. See U.S.S.G., Ch. 5, Pt. A

(total offense level 20 versus 21 at CHC IV). Thus, Mr. Rivers’s advisory guideline sentence is already



13
        The search and seizure of this phone was the subject of a pretrial motion to suppress by the
defense. See ECF No. 42. Although the defense withdrew this motion upon signing a plea agreement,
see ECF No. 54, the defense’s agreement not to contest the phone’s admissibility at sentencing in this
matter should not be interpreted as a concession that the search and seizure of this phone was lawful.

                                                      20
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 21 of 29



enhanced by 2 years as a result of his prior drug convictions, without application of the career offender

guideline. This increase sufficiently accounts for Mr. Rivers’s prior criminal conduct.

        As recognized by the Sentencing Commission and courts in a great majority of cases, see

Section II.C., supra, the career offender guideline would have an unbelievably harsh effect on Mr.

Rivers’s guideline range (were it to apply). Applying the career offender guideline would dramatically

increase his guideline range from the correctly calculated range of 141 to 151 months (see ECF No.

76, Defense Sentencing Memo, at 2-3) to 272 to 319 months, see U.S.S.G. § 4B1.1 & Ch. 5, Pt. A

(offense level 31 at CHC VI, plus 7 years consecutive). That is, applying the career offender guideline

would double Mr. Rivers’s advisory guideline range (which is already elevated by 2 years based on those

prior convictions), increasing the bottom of his advisory range to over 22 years. Such an enormous

increase in Mr. Rivers’s sentencing range based on two prior street-level distribution drug offenses is

unjustifiable by any penological measure, would be excessively severe, and would not advance any of

the purposes of sentencing. And the information on the iPhone seized in an August 2017 traffic stop

does not change the calculus: a 22-year sentence (or the 230-month sentence sought by the

Government) cannot be justified under § 3553(a) even if Mr. Rivers was engaged in drug dealing in

2017.

        Given local and national sentences imposed for similar offenses and offenders, reflecting the

abandonment of the career offender guideline range in more than 78 percent of cases to which it

applies, the government cannot credibly justify a 230-month sentence as necessary for general

deterrence or to reflect the seriousness of the offense, to promote respect for the law, or to provide

just punishment. Nor can the government argue that because it is requesting a sentence slightly below

the guidelines range that would apply if Mr. Rivers were a career offender, its sentencing

recommendation reflects the variances routinely granted by courts in career offender cases. As

previously noted, the average sentence imposed on career offenders is 144 months’ incarceration—
                                                       21
           Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 22 of 29



not 230 months. See U.S.S.C., Quick Facts: Career Offenders. Indeed, even for career offenders who, like

Mr. Rivers, have convictions for both drug offenses and crimes of violence, the average sentence

according to the Commission’s 2016 report was 145 months. See U.S.S.C., Career Offender Report at

34-35. Thus, a 230-month sentence would create unwarranted sentencing disparities between Mr.

Rivers and similarly situated defendants, in violation of 18 U.S.C. § 3553(a)(6). Finally, even if Mr.

Rivers engaged in drug dealing in 2017, the government cannot explain why a 230-month sentence is

necessary as a specific deterrent, where Mr. Rivers has never before served more than 29 months in

prison. The 144-month sentence sought by the defense, which is almost five times longer than any

period of incarceration he has ever served, is the sentence sufficient but not greater than necessary to

meet the purposes of sentencing in this case.

    III.          The Obstruction of Justice Enhancement Should Not Apply to Mr. Rivers.

           The defense briefed the obstruction issue at length in the Defense Sentencing Memorandum.

ECF No. 78 at 4-9. However, a few assertions made in the government’s sentencing memo, ECF No.

80, pertaining to the obstruction-of-justice enhancement merit a response. The government takes two

lines from jail calls out of context, changing the meaning of those phrases entirely. Additionally, the

government’s sentencing memo indicates that any hypothetical evidentiary value of the destroyed flip

phone would be to unrelated investigations, and thus whatever happened to the phone is outside the

scope of U.S.S.C. § 3C1.1.

           First, the government asserts that on January 20, 2018, when Mrs. Rivers told Mr. Rivers over

a jail call that she had found a flip phone in his Jeep, he told her to “tear it up.” ECF No. 80 at 15,

17. The government has taken that phrase entirely out of context. While Mr. Rivers used the term

“tear it up,” he was not referring to the phone; rather, he was asking her to search the car further to

see if a second phone was also in the car. The call began with Mrs. Rivers complaining about her

“raggedy ass phone.” Then Mr. Rivers asked, “There wasn’t no phones in that car?” His mother
                                                        22
        Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 23 of 29



responded, “yeah, that flip phone.” Mr. Rivers asked, “who flip phone?” She replied, “I guess it’s

yours. I just got it out today.” He then said, “Oh. How many of them?” She said, “I only seen one.”

He says, “Alright. Tear it up and make sure you don’t see two.” Mrs. Rivers then says that she wants

to give one of “them” to her grandson (Mr. Rivers’s 13-year-old nephew) to use if someone can pay

for the cell-phone service. Mr. Rivers encourages the idea, telling her the phone service should only

be $20 per month. Mrs. Rivers again says that her grandson definitely needs a phone, and Mr. Rivers

says “alright” and asks what numbers are on the phone. Thus, when the phrase “tear it up” is placed

in context, it becomes clear that Mr. Rivers has not told her to destroy the phone; rather he has asked

her to search the car further to see whether there is a second phone in the car. Furthermore, when

Mrs. Rivers says that she wants to provide one of the phones to her grandson, Mr. Rivers gives his

assent. Nothing from that call gives the impression that Mrs. Rivers understood her son as directing

her to destroy the phone. To the contrary, he seems content to allow the phone to go to his nephew.

       Second, the government also quotes from a January 30 jail call, suggesting that although “the

defendant did not say ‘destroy the phone’ -- . . . the message was very clear.” ECF No. 80 at 17; see

also id. at 15. While Mr. Rivers seemed uncomfortable that his mother was referring to the cell phone

requested by the grand jury as “the one that was in the car that you told me to delete,” he did not send

the “message” that the phone should be destroyed. Quite to the contrary, toward the end of the call,

Mr. Rivers and his mother discuss how she is going to get the phone to law enforcement.

       Mr. Rivers:     “Alright, well, they asked you for stuff.”

       Mrs. Rivers:    “Yeah, the phone.”

       Mr. Rivers:     “Alright, I comprehend that much. Now what?”

       Mrs. Rivers:    “That’s it. They want the phone.”

       Mr. Rivers:     “Alright, how are you supposed to get it to them, mom?”



                                                      23
        Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 24 of 29



       Mrs. Rivers:    “They’re going to come get it. They’re going to come and get the
                       phone.”

       Mr. Rivers:     “Alright.”

It is natural that Mr. Rivers wanted to know what kind of information the prosecutor wanted from

his mother as he was trying to figure out the scope of the grand jury investigation. His questions were

consistent with trying to gather information about the nature and scope of the grand jury investigation.

As to the flip phone itself, as can be seen in the above transcription, Mr. Rivers did not oppose his

mother’s turning it over to law enforcement; indeed, he even gave his assent when she says they will

come pick it up.




        Third, the government laments that by destroying the phone, Mrs. Rivers “foreclosed any

investigation of the phone, or its contents, in the investigation and prosecution of this, and other

matters, before the grand jury.” ECF No. 80, Gov’t Sentencing Memo at 16. The government has

not established that the flip phone would be likely to have any probative evidence regarding the bank

robbery. The only suggestion of a connection between the flip phone and the robbery is the putative

phone call from Mr. Rivers to his mother Mrs. Rivers immediately after the robbery. But if the

government were interested in proving the fact and time of that call, there are ample sources of

evidence available to the government. Knowing that the phone was used to call Mrs. Rivers

immediately after the robbery, the prosecutor could have gotten a search warrant for Mrs. Rivers’s

phone or sought cell phone records from service providers for Mrs. Rivers’s phone or the flip phone—

all of which could easily establish the fact and time of that phone call. But the government did not

pursue that evidence through alternate means because the government did not need that evidence.

Establishing the fact and time of that phone call was irrelevant to proving that the robbery occurred.


                                                      24
          Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 25 of 29



Indeed, the police seized five other cell phones on January 9, 2018, and the government has failed to

articulate that any of them contain evidence relevant to proving the robbery.

          What seems to really be in play is that the government wanted to use the phone to go on a

fishing expedition to explore prosecution of “other matters.” However, the commentary to guideline

§ 3C1.1 makes clear that the obstruction bump applies only to the investigation “of the defendant’s

instant offense of conviction” or “a closely related offense.” U.S.S.G. § 3C1.1 cmt. app. n. 1. The

defense strongly suspects the government’s interest in the phone had nothing to do with “the

defendant’s instant offense of conviction” or “a closely related offense.” As the Court can see from

the Government Sentencing Memorandum, the prosecution has relied heavily on photos and text

messages obtained from a cell phone seized from Mr. Rivers during a traffic stop on August 29, 2017.

ECF No. 80 at 17-23. It seems clear the government’s interest in the flip phone is to support a similar

fishing expedition for unrelated misconduct.

          Rather than tell his mother to destroy the phone once she found it, Mr. Rivers supported her

giving the phone to his 13-year-old nephew. Mr. Rivers asked that his mother delete the messages on

the flip phone because she was going to give it to a 13-year-old boy. He did so after having her read

the messages to him over a recorded jail phone. At the time he asked her to delete the messages, he

had no reason to know the grand jury or any other member of law enforcement had any interest in

the phone. Once he learned from his mother that the government was interested in the phone, he

did not direct her, explicitly or implicitly, to destroy it, but rather assented to her turning the phone

over to law enforcement. The government has failed to meet its burden to prove that Mr. Rivers

should receive an obstruction-of-justice enhancement.

    IV.          An Aggravating Role Adjustment Should Not Apply Either.




                                                       25
        Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 26 of 29




       These details are highly relevant to whether Mr. Rivers deserves an aggravating role adjustment

for being an organizer or leader. Rather than organize, recruit, and lead his co-defendants in the bank

robbery, as would be required to qualify for the 2-level bump, Mr. Rivers worked along with Ms.




14
        Thus, the government’s argument that Mr. Mclain “did not know that they were on their way
to rob a bank until the defendant pulled the Jeep to a stop in an alley near the bank,” ECF No. 80,
Gov’t Sentencing Memo at 12, is misleading and elides Ms. Collier’s role in recruiting Mr. Mclain.

                                                      26
         Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 27 of 29



Collier and Mr. Mclain. Ms. Collier recruited her brother to participate in the robbery



Mr. Rivers and Mr. Mclain, who both went into the bank, received nearly equivalent amounts. Mr.

Rivers does not deserve an aggravating role adjustment under these circumstances.

                                           CONCLUSION

        The Presentence Report correctly concluded that Mr. Rivers is not a career offender.

Furthermore, a career offender or equivalent sentence, including the 230-month sentence requested

by the government, is out of step with sentences imposed on defendants with similar records to Mr.

Rivers’s who are being sentenced for similar conduct. Given that judges depart or vary from the

career offender guideline in more than 78 percent of cases in which it applies, it is clear that a 230-

month sentence is far greater than necessary to meet the purposes of sentencing in this case. For the

reasons set forth in this pleading as well as in the Defense Sentencing Memorandum, ECF No. 78,

the Court should sentence Mr. Rivers to 144 months’ imprisonment. Such a sentence falls within the

correctly calculated guidelines range, without enhancements for obstruction of justice or aggravating

role ( neither of which should apply in this case), and with a 1-point departure for over-representation

of criminal history because a traffic offense pushes Mr. Rivers from criminal history category IV to V.

A 144-month sentence, which is almost five times longer than any period of incarceration Mr. Rivers

has ever served, is the sentence that is sufficient, but not greater than necessary, to meet the purposes

of sentencing in this matter.

                                                Respectfully submitted,


                                                JAMES WYDA
                                                Federal Public Defender for the District of Maryland

                                                              /s/
                                                KATHERINE TANG NEWBERGER (#27803)
                                                Senior Litigation Counsel
                                                       27
Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 28 of 29




                            REBECCA S. TALBOTT (#803577)
                            Assistant Federal Public Defender

                            Office of the Federal Public Defender
                            100 South Charles Street
                            Tower II, 9th Floor
                            Baltimore, Maryland 21201
                            Phone: (410) 962-3962
                            Fax: (410) 962-0872
                            Email: katherine_newberger@fd.org
                                    rebecca_talbott@fd.org




                                  28
        Case 1:18-cr-00066-DKC Document 83 Filed 11/05/18 Page 29 of 29



                                    CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2018, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification to all counsel of record.



                                                      /s/
                                              REBECCA S. TALBOTT (#803577)
                                              Assistant Federal Public Defender




                                                    29
